Name: Commission Decision of 28 February 1994 amending for the second time Decision 93/602/EC concerning certain protection measures relating to African swine fever in Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  trade policy;  tariff policy;  means of agricultural production
 Date Published: 1994-03-01

 Avis juridique important|31994D0122Commission Decision of 28 February 1994 amending for the second time Decision 93/602/EC concerning certain protection measures relating to African swine fever in Portugal Official Journal L 057 , 01/03/1994 P. 0089 - 0090 Finnish special edition: Chapter 3 Volume 56 P. 0075 Swedish special edition: Chapter 3 Volume 56 P. 0075 COMMISSION DECISION of 28 February 1994 amending for the second time Decision 93/602/EC concerning certain protection measures relating to African swine fever in Portugal (94/122/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 (4) thereof, Whereas as a result of outbreaks of African swine fever in the Alentejo region of Portugal, the Commission adopted Decision 93/602/EC of 19 November 1993 concerning certain protection measures relating to African swine fever in Portugal (4), as amended by Decision 94/35/EC (5); Whereas the occurrence of African swine fever is liable to present a serious threat to the herds of other Member States in view of the trade in live pigs, fresh pigmeat and certain meat-based products; Whereas information provided by Portugal on the African swine fever situation makes it possible to reduce the protection measures established by Decision 93/602/EC; Whereas in the light of the new situation it is necessary to adjust the measures adopted by Decision 93/602/EC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/602/EC is hereby amended as follows: 1. In Article 3, paragraphs 1, 2 and 3, '94/35/EC' is replaced by '94/122/EC'. 2. In Article 4, paragraph 3 is replaced by the following: '3. In derogation to the provisions of paragraph 1, pigs for breeding and production may be sent from holdings situated in the area described in Annex I to a designated holding situated outside this area on the following conditions: - the pigs have remained on the holding of origin for at least 30 days prior to consignment and no other pigs have been introduced during the same period, - all pigs to be consigned have been subjected to an individual serological test for African swine fever with negative results within 10 days prio to consignment, or the herd has been sampled in accordance with the provisions of Annex II within 14 days prior to consignment, - all the pigs to be consigned have been identified with an eartag or tattoo prior to sampling, - all pigs in the holding of origin are subjected to a clinical examination by an authorized veterinarian within 24 hours prior to consignment, - the pigs shall be transported in a sealed means of transport from the holding of origin to the designated holding situated in Portugal; the means of transport utilized shall be cleaned and disinfected before and after each journey, - the pigs must be accompanied during transport to the holding of destination by a health document (Guia SanitÃ ¡ria de TrÃ ¢nsito de SuÃ ­nos) issued by an official veterinarian, - upon arrival at the holding of destination, all the pigs on the holding must remain at the said holding for at least 60 days. The holding shall be kept under the supervision of an official veterinarian and pigs kept on the holding cannot enter into intra-Community trade.' Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 285, 20. 11. 1993, p. 38. (5) OJ No L 21, 26. 1. 1994, p. 23.